Case 1:19-cv-02367-ABJ Document 36-18 Filed 12/30/19 Page 1 of 3




        Strzok v. Barr, No. 1:19-CV-2367-ABJ




                      Exhibit P
                 Case 1:19-cv-02367-ABJ Document 36-18 Filed 12/30/19 Page 2 of 3




From: [REDACTED] (DO) (FBI) [mailto:                  @fbi.gov]
                                         [REDACTED]


Sent: Wednesday, July 25, 2018 3:48 PM
To: Goelman, Aitan
Subject: Peter Strzok Last Chance Agreement

Aitan,

Based on your client's statements during yesterday's hearing that he would accept a 60-day suspension, demotion, and a
Last Chance Agreement in lieu of dismissal, and at your request, I am forwarding you the attached Last Chance
Agreement. I want to stress, Aitan, in the end, as you know, it is the AD's decision. I am waiting to hear back from you
before speaking further with the AD.

[REDACTED]

Office of Professional Responsibility
Federal Bureau of Investigation
[REDACTED]




                                                                  1
        Case 1:19-cv-02367-ABJ Document 36-18 Filed 12/30/19 Page 3 of 3



                    "LAST CHANCE" ADJUDICATION AGREEMENT
                             FOR PETER P. STRZOK II
                                    July 2018

On June 15, 2018, Deputy Assistant Director Peter P. Strzok II was proposed for dismissal from
the rolls of the FBI based on the findings that he: (1) made inappropriate political comments in
text messages on his FBI-issued cell phone, in violation of FBI Offense Code 5.21
(Unprofessional Conduct — Off Duty); (2) utilized a personal email account to conduct official
FBI business, in violation of FBI Offense Code 5.18 (Security Violation — Other); and (3) failed
to diligently pursue a significant investigative lead, in violation of FBI Offense Code 1.7
(Investigative Deficiency — Misconduct Related to Judicial Proceedings). In lieu of dismissal,
Mr. Strzok requests that the Assistant Director, OPR, reduce the penalty to a 60-day suspension,
in which Offense Codes 5.21 and 5.18 are substantiated, Offense Code 5.2 (Dereliction of
Supervisory Responsibility) be substituted for Offense Code 1.7, and he be demoted to a non-
supervisory position. In support of this request, Mr. Strzok agrees to the following terms:

Mr. Strzok agrees to complete a suspension of 60 calendar days by remaining in Suspension
Status until he has recorded a total of 44 complete work days of Suspension in WebTA. The
required 44 days of lost pay includes any complete 8-hour work day already recorded in WebTA
as "Suspension."

Mr. Strzok agrees that OPR will retain jurisdiction over this matter, and that failure to abide by
this agreement will cause OPR to reopen this matter and summarily dismiss the employee.

Mr. Strzok further agrees that the OPR Assistant Director's decision will constitute the FBI's
FINAL decision in this matter, unless the matter is reopened based on credible evidence of a
violation of this agreement. Mr. Strzok agrees to waive his right to appeal to the FBI's internal
disciplinary entity or to the Merit Systems Protection Board.

Mr. Strzok further agrees that if he engages in any other serious misconduct, the appropriate
sanction will be removal from the rolls of the FBI.




Signature:                                                   Date:
               Peter P. Strzok II




Signature:                                                   Date:
               Aitan D. Goelman
               Counsel for Peter P. Strzok
